Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 6/25/21 has been entered. Claims 1-21 remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 2/25/21.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant asserts that Smoljanovic does not describe a tab that engages with the notch as claimed because 11 is not a notch.
Examiner asserts that there is a piece of material that is removed and results in a notch with a surface at 11. The notch is the removal of material and the side of the notch is 11.
Applicant asserts that the present Application gives support for a notch on the exterior side of the support frame while Smoljanovic does not.
Smoljanovic and the present application give notches that pass through the device and are on the edges of the device. Both would either be on the exterior surface or not on the exterior surface unless a different definition of exterior surface is to be used which would result in a clarity issue. Applicant is interpreting exterior side as narrow with regards to the prior art and broad with regards to 
Applicant asserts that there are advantages not recognized by Smoljanovic.
Examiner asserts that as long as the structure is present the claim limitation is met. 
Applicant asserts that Smoljanovic does not teach downward extending slots. 
Examiner asserts that dependent on the positioning of the device the slot can be interpreted as downward.
Applicant asserts the claim limitations relating to lifting the shroud are not met with Smoljanovic.
Examiner asserts that the shroud can be lifted in a number of ways to meet the claim limitation.
Applicant asserts the below positioning in claim 12 is not met. 
Examiner asserts that the device can be positioned in a number of different ways to meet the below claim requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 19 recites “a notch that is located on an exterior side of the support frame”. The only notch disclosed is labeled as 190 and is not shown in the drawings to be on an exterior side of the support frame. Additionally the specification makes no mention of this location in the text. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP0924454 to Smoljanovic (Smoljanovic)
Regarding claim 1, Smoljanovic teaches a support frame (1 and 3 on each side of 1, Figures 1 and 2 which are connected through 8) with at least one side wall that includes a locking slot (7, Figure 2), a hinge slot (5, Figure 1), and a notch that is located on an exterior side of the support frame (notch at 14 or 3, 5, or 5.3, on the other side of 1 is on the exterior side because it is on the edge of the frame and extends through the frame); and a shroud with a first pin (12, Figure 2), a second pin (10, Figure 2), and a tab (11, Figure 2); the locking slot being configured to receive the first pin to secure the shroud in a 
Regarding claim 2, Smoljanovic teaches wherein the hinge slot is disposed below the locking slot and is longer than the locking slot (shown in Figures 1 and 2).
Regarding claim 3, Smoljanovic teaches wherein the hinge slot is configured as a serpentine slot (shown in Figure 2).
Regarding claim 4, Smoljanovic teaches wherein the hinge slot includes a pin seat to support the second pin during hinging of the shroud between the closed and open configurations (area at 5.3, Figure 2), and includes an offset retention portion disposed above the pin seat (area at 6, Figure 2).
Regarding claim 5, Smoljanovic teaches wherein the locking slot includes a flared entrance portion (entrance to 7 is flared at least through fillet) and a narrowed locking portion (end portion is more narrowed than inlet).
Regarding claim 6, Smoljanovic teaches wherein the flared entrance portion is configured to engage the first pin to lift the shroud as the shroud is hinged towards the closed configuration (depending on where 10 is in slot 5.3 because 5.3 is shown as wider than 7 the flared entrance portion would lift the shroud when engaged with 12, Figure 2).
Regarding claim 7, Smoljanovic teaches wherein the offset retention portion of the hinge slot is configured to engage the second pin as the flared entrance portion lifts the shroud, to retain the second pin within the hinge slot (when pin 10 is engaged by section 6 flared entrance is configured to engage the pin 12 which would lift the shroud).
Regarding claim 12, Smoljanovic teaches wherein the notch is disposed below the hinge slot (depending on how the device is oriented this is true).
Regarding claim 13, Smoljanovic teaches wherein the shroud is configured to pivot open to engage the notch with the tab, to support the shroud at the predetermined angle relative to the support frame without the second pin sliding within the hinge slot (orientation shown in Figure 2).
Regarding claim 14, Smoljanovic teaches wherein with the shroud (4, Figures 1 and 2) assembly including a shroud with a first pin (12, Figure 2) and a second pin (10, Figure 2), and the enclosure including a wall with a fan opening (opening at the top or out of the page in Figure 1, any opening can be considered a fan opening), the support frame comprising: a side wall that is configured to be secured to the wall of the enclosure at the fan opening (1, Figure 1 has sidewalls that are attached at the fan opening at 3, Figures 1 and 2), the side wall including: a locking slot (7, Figure 2); and a serpentine hinge slot (1, Figure 2); the locking slot extending downwardly towards a bottom of the support frame being configured to receive the first pin to secure the shroud in a closed configuration and to release the first pin for the shroud to move to an open configuration (shown in Figures 1 and 2, the bottom of the support frame is defined in the extension direction of the slot); and the serpentine hinge slot extending downward towards the bottom of the support frame, the serpentine hinge slot being configured to receive the second pin to support the shroud in the closed configuration, in the open configuration, and during hinging of the shroud between the closed and open configurations (shown in Figures 1 and 2, the bottom of the support frame is defined in the extension direction of the slot), and when the shroud is lifted, the second pin moves within the serpentine hinge slot and the first pin moves within the locking slot so that tht eifrst pin clears a protrusion defined by the locking slot to move the first pin out of the locking slot to pivot the shroud to the open configuration (shown in Figures 1 and 2 and when moved in a direction for at least removal, ie lifted this orientation would occur).
Regarding claim 15, Smoljanovic teaches wherein at least one of the side wall and the shroud assembly further includes a notch (14, Figure 2); wherein a different at least the other of the side wall and the shroud assembly includes a tab (11, Figure 2); and wherein the notch is configured to engage the tab to support the shroud at a predetermined angle relative to the support frame when the shroud is pivoted to the open configuration (shown in Figure 2).
Regarding claim 16, Smoljanovic teaches wherein the serpentine hinge slot includes a pin seat to support the second pin during hinging of the shroud between the closed and open configurations (5.3, Figure 2), and further includes an offset retention portion disposed above a pin seat (area at 6, Figure 2 depending on configuration is above a pin seat).
Regarding claim 17, Smoljanovic teaches wherein the serpentine hinge slot further includes a substantially horizontal entrance portion, and a substantially vertical entrance portion between the substantially horizontal entrance portion and the pin seat (depending on configuration the entrance portion is horizontal).
Regarding claim 18, Smoljanovic teaches wherein the locking slot includes a flared entrance portion and a narrowed locking portion (entrance to 7 is flared at least through fillet); wherein the flared entrance portion is configured to engage the first pin to lift the shroud as the shroud is hinged towards the closed configuration; and wherein the offset retention portion of the serpentine hinge slot is configured to engage the second pin as the flared entrance portion lifts the shroud, to retain the second pin within the serpentine hinge slot (when pin 10 is engaged by section 6 flared entrance is configured to engage the pin 12 which would lift the shroud).
Regarding claim 19, Smoljanovic teaches wherein a support frame with a locking slot (7, Figure 2), a hinge slot (5, Figure 2), and a notch (14, Figure 2), the shroud comprising: a shroud body (4, Figures 1 and 2); a first pin (12, Figures 1 and 2); a second pin (10, Figures 1 and 2); and a tab (11, Figures 1 and 2); the first pin being disposed to be received in the locking slot to secure the shroud in a closed 
Regarding claim 21, Smoljanovic teaches the notch being positioned below the hinge slot (there are configurations where this occurs); or the at least one side wall of the shroud including a second tab that is configured to engage a second notch of the support frame to support the shroud at the predetermined angle relative to the support frame when the shroud is in the open configuration (11 of  the other side of the device).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        9/9/21